Citation Nr: 1105664	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-06 587	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder.

2.  Entitlement to service connection for fatty liver disease, to 
include as secondary to Agent Orange exposure and 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION


The Veteran served on active duty from June 1964 to October 1968.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The 
Veteran's case comes from the VA Regional Office in Boston, 
Massachusetts (RO).

In a February 2008 decision, the Board partially granted the 
posttraumatic stress disorder (PTSD) claim on appeal by assigning 
an initial evaluation of 70 percent.  An evaluation in excess of 
70 percent for PTSD, and the claim of entitlement to service 
connection for fatty liver disease, were denied.  With respect to 
the issues which were denied, the Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on a September 2009 Joint Motion for Remand 
(Joint Motion), the Court remanded this appeal in September 2009 
for development in compliance with the Joint Motion.  In a 
November 2009 decision, the Board vacated the parts of the 
February 2008 decision which corresponded to the issues on 
appeal, then denied the PTSD claim and remanded the fatty liver 
disease claim.  The Veteran appealed the second Board decision to 
the Court.  Based on a September 2010 Joint Motion, the Court 
remanded the PTSD claim on appeal in September 2010 for 
development in compliance with the Joint Motion.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 
1964 to October 1968.

2.	On December 7, 2010 the Board was notified that the Veteran 
died in November 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claims to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


